829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles E. HOWARD, Plaintiff-Appellant,v.Dwight WESTERFIELD, Defendant-Appellee.
No. 87-5235
United States Court of Appeals, Sixth Circuit.
September 28, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged various unconstitutional living conditions and inadequate medical care in the Ohio County, Kentucky, jail.  The case was referred to a magistrate who conducted an evidentiary hearing at which the plaintiff, the defendant, and their respective witnesses testified.  The magistrate recommended that the case be dismissed, the plaintiff did not file any objections, and the magistrate's report and recommendation was adopted by the district court.


3
A party who fails to file timely objections to a magistrate's report and recommendation, after being advised of the consequences, waives his right to appeal.  Thomas v. Arn, 474 U.S. 140 (1985); Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir. 1986).  Since the plaintiff failed to file any objections, he has waived his right to appeal.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.